KRUEGER, Judge.
Appellant pleaded guilty to stealing five head of cattle and *207nis punishment was assessed at the minimum of two years in the State penitentiary.
The record is before us without a statement of facts.
By motion for new trial appellant claimed that the jury, during its deliberations, received new and other testimony. The testimony relied upon to support such contention is brought forward in a bill of exception and is sufficient to support the trial court’s conclusion not only that such discussion did not happen as alleged, but that if so, it was after the jury had reached its verdict.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.